Exhibit MUTUAL COMPROMISE SETTLEMENT AGREEMENT AND GENERAL RELEASE OF CLAIMS The parties (individually, a "Party" and collectively, the "Parties") to this Mutual Compromise Settlement Agreement and General Release of Claims are: AmeriPlan Corporation, The Amacore Group, Inc., Zurvita, Inc., TransMark Financial Services, Inc. and Mark Jarvis. Definitions: "AmeriPlan" means AmeriPlan Corporation, a Texas corporation, with its principle office located at 5700 Democracy Drive, Plano, TX 75024 and its principals, officers, directors, managers, shareholders, employees, contractors, attorneys, agents, representatives, subsidiaries, parents, assigns, successors, and affiliated or associated entities of what ever kind. "Amacore" means The Amacore Group, Inc., a Delaware corporation with its principal office located at 485 North Keller Road, Suite 450, Maitland, FL 32751 and its principals, officers, directors, managers, shareholders, employees, contractors, attorneys, agents, representatives, subsidiaries, parents, assigns, successors, and affiliated or associated entities of what ever kind. "Zurvita" means Zurvita, Inc., a Delaware corporation, with its principal office located at 9601 Katy Freeway, Houston, TX 77024, and its principals, officers, directors, managers, shareholders, employees, contractors, attorneys, agents, representatives, subsidiaries, parents, assigns, successors, and affiliated or associated entities of what ever kind. "TransMark" means TransMark Financial Services, Inc., a Texas corporation, with its principle office located at 5700 Democracy Drive, Plano, TX 75024 and its principals, officers, directors, managers, shareholders, employees, contractors, attorneys, agents, representatives, subsidiaries, parents, assigns, successors, and affiliated or associated entities of what ever kind. "M.
